Citation Nr: 1114994	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, inter alia, denied the Veteran's October 2004 claim for a disability rating in excess of 10 percent for hypothyroidism, a residual of radiation treatment for Grave's disease (hyperthyroidism).  In April 2010, the RO increased the Veteran's disability rating to 30 percent, effective March 17, 2010 (the date of the addendum to a January 2010 VA examination).

In October 2010, the Board increased the Veteran's disability rating to 60 percent as of March 17, 2010, and remanded the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.)  The RO issued an SSOC in February 2011 in which it denied entitlement to a TDIU.  The case has now been returned to the Board for further appellate consideration.

In November 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  A copy of this transcript is associated with the record.


FINDINGS OF FACT

1.  The Veteran has reported that she is employed.

2.  Service connection is currently established for hypothyroidism, a residual of radiation treatment for Grave's disease (hyperthyroidism), rated as 60 percent disabling; residuals of a fracture of the left third toe, rated noncompensable; and a wart of the right middle finger, rated noncompensable.  The Veteran's combined evaluation is thus 60 percent disabling.

3.  The Veteran's service-connected disabilities are not of such severity as to render her unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.340, 3.341, 4.15, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A January 2011 letter , provided to the Veteran before the February 2011 supplemental statement of the case, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish her claim, what VA would do and had done, and what evidence she should provide.  The letter also informed the Veteran that it was her responsibility to help VA obtain medical evidence or other non-government records necessary to support her claim.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in January 2011.  In this regard, after initially providing Dingess notice in January 2011, the RO readjudicated the claim in a supplemental statement of the case in February 2011.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented her from meaningfully participating in the adjudication of her claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2010 remand.  Specifically, the RO was instructed to send the Veteran a VCAA notice letter and VA Form 21-8940, readjudicate the claim, and, if unfavorable, issue a supplemental statement of the case (SSOC).  The RO sent the notice letter and forms in January 2011, and issued an SSOC in February 2011.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service treatment records and VA treatment records have been obtained. 

The Veteran has not reported, and neither does the evidence of record show, that she is in receipt of Social Security Administration (SSA) disability benefits for her claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total (100 percent), when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.

Analysis:  TDIU due to Service-Connected Disabilities

The Veteran currently has the following service-connected disabilities: hypothyroidism, a residual of radiation treatment for Grave's disease (hyperthyroidism), rated as 60 percent disabling; residuals of a fracture of the left third toe, rated noncompensable; and a wart of the right middle finger, rated noncompensable.  The Veteran's combined evaluation is thus 60 percent disabling.  Because the Veteran has a single service-connected disability ratable at 60 percent, she meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.

In the present appeal, the Veteran has submitted some evidence showing that she is unable to work; however, the Veteran has not submitted sufficient evidence to show that her claimed inability to work is attributable to one or more of her service-connected disabilities.  As noted above, the Veteran's claim for TDIU arises out of her May 2010 statement that "I am not able to perform my job duties any longer."  She also noted that "my primary care provider [at a VA facility] feels that I should not be working at all."  Review of the record shows that a treating VA clinician opined in March 2010 that the Veteran "is unable to work due to the severity of her chronic fatigue, fibromyalgia, insomnia, hypothyroidism and arthralgias/myalgias which cause chronic pain."

Notwithstanding the above, the Veteran's service connected disabilities cannot qualify her for a TDIU, for two reasons.  First, the aforementioned reasons for the Veteran's alleged inability to work include both service connected and non-service connected disorders.  Second, and most significantly, the Veteran reported in her May 2010 letter that due to financial concerns, she was "unable to stop working," thereby indicating that she is currently employed.  The Board recognizes the Veteran's treating VA clinician's statement in March 2010 that "she has been on leave restriction with her work, which this provider has provided multiple notes to have patient off of work due to the severity of her condition."  However, the frequency and duration of missed work are not of record, and it is therefore unclear whether the amount of missed work is compensated by the Veteran's 60 percent disability rating.

Finally, the Board notes that the Veteran did not respond to VA's January 2011 letter, which included VA Form 21-8940, the Veteran's Application for Increased Compensation Based on Unemployability.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (the duty to assist in the development and the adjudication of a claim is not a one-way street).  A completed VA-Form 21-8940 is needed to provide information as to the Veteran's education and employment history.  See 38 C.F.R. 	§ 4.16.  A Veteran's obligation to provide certain facts, in this case by submission of an application for TDIU, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Because there is not sufficient evidence of unemployability due to service connected disabilities, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.




ORDER

A TDIU due to service-connected disabilities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


